I concur in the result reached by the court. The point urged, that the rejected evidence was competent as tending to show the probability as to who was the aggressor, was not called to the attention of the trial court, and the evidence was not offered for such *Page 464 
purpose. It is true that self-defense had been previously announced as one of the defenses to be relied upon; still I know of no way that the trial court can be put in error, ordinarily, unless he be expressly called upon to rule upon a question and rules erroneously. This was not done in this case.
For this reason, the judgment will have to be affirmed.